Citation Nr: 0010938	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding the denial of his claim for entitlement to an 
increased evaluation for diabetes mellitus currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant had approximately 14 years and seven months of 
active duty terminating in July 1997.  

This matter comes before the Board of Veterans' Appeal on 
appeal of a March 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating.


FINDING OF FACT

1.  In March 1998 the RO denied the veteran's claim for an 
increased rating for diabetes mellitus.  The veteran was 
notified of that decision and of his appellate rights in 
March 1998.

2.  Following receipt of a timely notice of disagreement, a 
statement of the case was mailed to the veteran in April 1998 
at his last known address.  

3.  A substantive appeal of the issue of entitlement to an 
increased evaluation for diabetes mellitus was not received 
by March 1999.


CONCLUSION OF LAW

The veteran did not timely perfect his appeal of the March 
1998 rating action, which denied entitlement issue of 
entitlement to an increased evaluation for diabetes mellitus 
currently evaluated as 20 percent disabling.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.301(a), 
20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating action dated in March 1998, the RO denied 
entitlement to an increased evaluation for diabetes mellitus 
currently evaluated as 20 percent disabling.  A letter dated 
March 12, 1998, notifying the veteran of said decision and 
informing him of his appellate rights was sent to his last 
address of record in accordance with the provisions of 38 
C.F.R. § 3.103(f) (1999).  The veteran subsequently filed a 
notice of disagreement, which was received in March 1998.  A 
statement of the case as to the issue of entitlement to an 
increased rating for diabetes mellitus with his appellate 
rights was mailed to the veteran at his last known address on 
April 2, 1998.  

In a July 1999 statement the representative indicated that 
there were several statements of the case (involving 
different issues) and asked the RO which issues essentially 
had been perfected for appeal.  A notation on this same 
document apparently made by the RO indicates that the time 
limit on all issues in the statements of the case had 
expired.  It was stated that a VA Form 9 was received only 
for the issue of diabetes mellitus.  In December 1999 the 
Board remanded this case to the RO for clarification 
purposes.  In response to the RO, the veteran submitted a 
substantive appeal regarding the diabetes mellitus in January 
2000. 

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  A substantive appeal 
shall be filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for the purposes of 
determining whether an appeal has been timely filed. 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).  The 
Board also notes that either the veteran or his 
representative may file a substantive appeal. 38 C.F.R. § 
20.301(a).  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. Id. at 430.

To summarize, the veteran would have one year from March 1998 
or 60 days after the April 2, 1998 mailing of the statement 
of the case, whichever period ends later.  Thus, in this 
case, the veteran or his representative had until March 1999 
to submit a substantive appeal.  No pertinent correspondence 
was received from the veteran or his representative until 
July 1999.  This is beyond the time limit for perfecting the 
appeal.  The formality of perfecting an appeal to the Board 
is part of the clear and unambiguous statutory and regulatory 
scheme, which requires that the veteran file both a notice of 
disagreement and a formal appeal.  An appeal is not perfected 
when a timely substantive appeal is not filed.  

Moreover, if there is a failure to comply with the law and 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); Roy v. Brown, 5 Vet.App. 554, 555 (1993). 

Because the veteran did not file a timely substantive appeal, 
the appeal of the claims for entitlement to service 
connection for issue of entitlement to an increased 
evaluation for diabetes mellitus currently evaluated as 20 
percent disabling is dismissed.


ORDER

The veteran's claim for entitlement to an increased 
evaluation for diabetes mellitus currently evaluated as 20 
percent disabling, is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 4 -


